ORDER
Claimant appeals from a final award of the Labor and Industrial Relations Commission (Commission), modifying the award of an Administrative Law Judge and awarding him $11,778.15. We affirm. The findings and conclusions of the Commission are supported by substantial and competent evidence and an extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this *831order affirming the judgment pursuant to Rule 84.16(b).